24 So.3d 1292 (2010)
In re Involuntary Placement of Damian A. DELGADO.
Damian A. Delgado, Appellant,
v.
State of Florida, Appellee.
No. 2D09-5096.
District Court of Appeal of Florida, Second District.
January 15, 2010.
Julianne M. Holt, Public Defender, and Geogymon George and Elaine L. Cooper, Assistant Public Defenders, Tampa, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Jamie M. Braun, Assistant Attorney General, Tampa, for Appellant.
PER CURIAM.
In this appeal from an order of commitment pursuant to chapter 397.675, Florida Statutes (2009), the recording of the commitment proceedings has been lost through no fault of any party, and both the State and the appellant have agreed that the hearing cannot be reconstructed. In a situation such as this, when an adequate record is unavailable and cannot be recreated, the appropriate remedy is to afford the appellant a new trial. See Delap v. State, 350 So.2d 462, 463 (Fla.1977); L.I.B. v. State, 811 So.2d 748, 748 (Fla. 2d DCA 2002); M.R.G. v. State, 576 So.2d 1378, 1378 (Fla. 2d DCA 1991).
Accordingly, the Order for Involuntary Placement filed October 1, 2009, is reversed, and this cause is remanded for a new trial.
KHOUZAM, CRENSHAW, and MORRIS, JJ., Concur.